 

m
2011-CC01214 =

g

g

Z

nm

IN THE CIRCUIT COURT OF ST.CHARLES COUNTY 8

STATE OF MISSOURI o

MARYANN BRENNAN, ) 2
5

Plaintiff, ) Cause No. a

) ©

v. ) Division No. e
) g

COMPASS HEALTH, INC. ) .
) JURY TRIAL DEMANDED S

Serve Registered Agent at: ) S
CT CORPORATION SYSTEM ) c

120 S. Central Avenue ) mS
Clayton, MO 63105 ) *

) 8

Defendants. ) °

3

PLAINTIFF’S PETITION FOR DAMAGES 6

uu

=

COMES NOW, Plaintiff, Maryann Brennan (hereinafter “Plaintiff’), by and through her
counsel, for her complaint against Defendant Compass Health Inc. (hereinafter “Defendant’),
respectfully shows the Court and alleges as follows:

PRELIMINARY STATEMENT

1. This is an action for damages to redress the deprivation of rights secured to Plaintiff
by the Missouri Human Rights Act (hereinafter “MHRA”) and Americans with Disabilities Act
(hereinafter “ADA”).

2. The unlawful employment practices described herein were committed within the State
of Missouri, in Defendant’s offices in St. Charles County, Missouri.

3. Prior to filing this action, Plaintiff timely filed her written charge asserting disability
discrimination and age discrimination with the Equal Employment Opportunity Commission
(hereinafter “EEOC’) and Missouri Commission on Human Rights (hereinafter “MCHR’”).

4. On or about September 23, 2020, the MCHR issued a Right to Sue. A copy of said

Right to Sue is attached hereto and marked as Exhibit “A.” Said Exhibit “A” is incorporated

Page 1 of 13

 
herein as though herein set forth in full.

5. On or about September 30, 2020, the EEOC issued a Right to Sue. A copy of said
Right to Sue is attached hereto and marked as Exhibit “B.” Said Exhibit “B” is incorporated
herein as though herein set forth in full.

6. In conformance with law, Plaintiff has filed this action subsequent to the expiration of
ninety (90) days from the date of receiving her right to sue letter from the MCHR and within two
years after Defendant willfully violated Plaintiff's rights under MHRA.

7. In conformance with law, Plaintiff has filed this action subsequent to the expiration of
ninety (90) days from the date of receiving her right to sue letter from the EEOC and within two
years after Defendant willfully violated Plaintiff’s rights under ADA.

PARTIES

8. At all times herein mentioned Plaintiff was a female citizen of the United States and a
resident of the County of Saint Charles, State of Missouri.

9. Plaintiff is a person entitled to protection pursuant to the provisions of 213.010(5), or
alternatively or conjunctively 42 U.S.C. § 12111(8).

10. | Defendant is a Missouri Nonprofit Corporation who conducts business in the state of
Missouri.

11. Defendant was the “employer” of Plaintiff within the meaning of § 213.010(8) at all
times relevant to this action.

12. Furthermore, Defendant was the “employer” of Plaintiff within the meaning of 42
U.S.C. § 12102(5)(A).

FACTS

13. Plaintiff restates, realleges and reavers and hereby incorporates by reference the

Page 2 of 13

Wel BESO - O20 ‘ZZ sequiacag ~ AIG WIND seyey 1S - pally Ayeouojoe|y
above stated paragraphs of this Petition.

14. At the time of the termination of her employment, Plaintiff was employed by
Defendant and placed at the location 1032 Crosswinds Court, Wentzville, MO 63385.

15. Atall times relevant herein, Defendant employed more than 15 employees.

16. Atall times relevant herein, Defendant acted through its servants and agents.

17. Plaintiff was employed as a Licensed Quality Management Specialist by Defendant
from October 31, 2011 until the constructive discharge of her employment (hereinafter referred
to as “termination”) on November 1, 2019. Plaintiff's employment has been continuous.

18. Plaintiff suffers from a mental impairment that substantially limits her ability to
perform certain tasks that are not central to her employment.

19. Specifically, Plaintiff is under medical care for panic attacks and performance
anxiety.

20. At the time of her termination, Plaintiff's ending rate of pay was $59,820.80 per year.

21. During her employment with the Defendant, Plaintiff had received medical, life
insurance, short term disability insurance, long term disability insurance, a 401(k) match, a
wellness benefit, and paid time off.

22. From the beginning of Plaintiff's employment until May of 2019, Plaintiff had been
granted an accommodation with respect to her disability.

23. Periodically, Plaintiff was required to draft a report on chart reviews of certain items
that her supervisor would use when presenting at a monthly meeting at the Company
headquarters in Jefferson City, MO.

24. Due to Plaintiff's disability, Plaintiff is unable to give the presentation.

25. Defendant knew about Plaintiffs disability and, previously, as a reasonable

Page 3 of 13

el GEEO - OZOZ ‘ZZ saquieseg - AIG WNDIID sePeUD 1G - pep Ayesuaoe|y
accommodation, would have Plaintiff prepare the report and Plaintiff's supervisor would present
the report at the monthly meetings.

26. On or about May 7, 2019, Plaintiff’s supervisor Kendra Hines (hereinafter “Hines’)
insisted that Plaintiff attend the monthly meeting in Jefferson City and give a five-minute report
to a group consisting largely of company management.

27. On or about May 14, 2019, Plaintiff informed Hines that she was unable to present at
the meeting due to her performance anxiety and panic order.

28. As aresult of Plaintiff informing Hines about her being unable present the report due
to her disabilities, Hines asked Plaintiff to write a more detailed report that Hines could present
at the meeting.

29. Plaintiff believed Hines’ proposal in Paragraph 28 was reasonable.

30. On or about May 16, 2019, Hines directly notified human resources that Plaintiff
needed the forms related to disability protections. Hines then went to Plaintiff and informed her
that Hines had done a disservice the other day and apologized for not bringing up the need for an
accommodation and that she was going to put Plaintiff in touch with human resources about it.

31. On or about May 18, 2019, human resources sent Plaintiff a form that included a
requirement that she get a diagnosis from her doctor.

32. On or about May 21, 2019, Plaintiff met with Margaret Orf of human resources
(hereinafter “Orf’) and was told that this could be worked out without needing to utilize the
accommodation process.

33. On or about May 24, 2019, Plaintiff's medical provider, Dr. Cindy Willbrand,
completed the forms stating that Plaintiff was unable to verbally present

reports/information/answering questions in groups and Dr. Christian Wessling signed off on the

Page 4 of 13

Wid 6E°E0 - OZOT ‘ZZ Joquissed - AIG WNoID seyeYD IS - pally Ayeoosjoe|y
forms.

34. On or about May 28, 2019, Plaintiff called and left a message for Orf regarding the
submission of her forms, to which she received no response.

35. | Onor about June 4, 2019, Plaintiff forwarded a copy of the completed forms with the
diagnosis to Orf.

36. | Onor about June 4, 2019, Orf called Plaintiff back and mentioned she was surprised
that Hines had not spoken with Plaintiff regarding the request for an accommodation.

37. Following the June 4, 2019 conversation with Orf, Plaintiff reached out to Hines who
informed Plaintiff that she was surprised that Plaintiff had not heard from Orf.

38. During the June 4, 2019 conversation with Hines mentioned in Paragraph 37 above,
Hines informed Plaintiff that she could attend the meetings by phone and answer questions that
may arise.

39. Attendance at the monthly meetings did not require in-person attendance, as some
attendees did attend these meetings through conference calls.

40. Plaintiff was agreeable to the proposal of listening in and answering questions by
phone at the monthly meeting.

41. During the June 4, 2019 conversation with Hines mentioned in Paragraph 40 above,
Hines asked Plaintiff if she would be willing to take another position in the organization, to
which Plaintiff responded affirmatively.

42. On or about June 10, 2019, Plaintiff received a letter from Human Resources stating
that Plaintiffs disability prevented her from performing an essential function of her job and that
her accommodation request was denied.

43. On or about June 17, 2019, Hines informed Plaintiff that she would have to come up

Page 5 of 13

Wel 68°20 - OZOZ ‘ZZ Joquiesed - AIG WNIUID SeeYD 1S - pels ApeowoNse}y
with a plan to start giving the report at the September 18, 2019 meeting. Plaintiff informed
Hines that she was not sure how she would be able to give the report.

44. Onor about June 19, 2019, Plaintiff joined the Behavioral Health Quality Meeting by
phone and forwarded a copy of her report to Hines to present at the meeting as planned.

45. Onor about June 20, 2019, Plaintiff met with Hines who asked what Plaintiff’s plans
were beyond September 18, 2019 and if Plaintiff was going to resign after that date. Plaintiff
informed Hines that she was unsure what was going to happen as she was not going to be able to
accomplish what Hines wanted.

46. Onor about June 25, 2019, Plaintiff attended an in-person meeting with Hines and a
program director. Hines informed Plaintiff that she would do the presentation. However, during
the meeting, Hines intentionally stopped and passed the meeting off the Plaintiff.

47. Hines’s actions on June 25, 2019 triggered severe distress and a panic attack once the
meeting was concluded.

48.  Hines’s actions at the June 25, 2019 meeting were done with an evil motive.

49.  Onor about July 3, 2019, Lindsey Leverington (hereinafter “Leverington”) in human
resources contacted Plaintiff about a job transfer opening. Plaintiff agreed to interview for the
position but then withdrew when she found out that the position came with a 50% salary
reduction.

50. On or about July 18, 2019, Plaintiff sought treatment with Michelle Anthony
(hereinafter “Anthony”), who is a licensed therapist, in order to help with public speaking.

51. On or about July 23, 2109, Plaintiff attended a Toast Masters meeting at the
suggestion of Anthony in an attempt to satisfy Hines’s wishes by September 18, 2019.

52. On or about July 31, 2019, Plaintiff met with Hines, who asked Plaintiff about her

Page 6 of 13

Wd GE:80 - OZOZ ‘ZZ Joquueded - AIG WNDUID SELEY 4S - POH] Apeoiuosoe|y
plans and informed Plaintiff that she would be subject to discipline if she did not present her
reports.

53.  Onor about July 31, 2019, Hines emailed Leverington who responded that if Plaintiff
did not meet expectations, it would lead to a success plan.

54. On or about August 1, 2019, Plaintiff responded to Leverington and informed her
again about her disability and that there were no guarantees that she would be ready by
September 18, 2019 but was working on it.

55.  Onor about September 3, 2019, Plaintiff was informed that the September 18, 2019
meeting was cancelled.

56. On or about October 14, 2019, Plaintiff met with Hines and let her know what all she
was doing to try to overcome the anxiety, medication, toast masters, breathing exercises,
meetings with counselors, psychiatric providers. Plaintiff informed Hines that she would not be
able to give the report on October 16", 2019. Hines then let Plaintiff know that she would check
in with Lindsey in human resources about what to do.

57. Later that day, Hines informed Plaintiff that if she did not present at the next meeting,
Plaintiff would be put on a success plan on October 17" and be given two opportunities to
comply on October 21 and again some time before the November 20, 2020 meeting. Hines also
offered Plaintiff the opportunity to resign prior to falling out of good standing on the success
plan.

58. | Hines informed Plaintiff that human resources saw Plaintiff's inability to give
presentations as insubordination.

59. On or about October 15, 2019, Plaintiff sent an email to Hines and Leverington

reiterating the fact that Plaintiff could not present the meetings due to her disability and that

Page 7 of 13

Wd BESO - OZOT ‘ZZ sequisoaq - AIG yWNdID sepPeyD 4S - pally Ayeoiuospa|y
human resources had received the documents from the doctor.

60.  Leverington replied to the October 15, 2019 email that they would accommodate
Plaintiff's request but speaking at the meetings was a key function of her job.

61. On or about October 16, 2019, Plaintiff submitted a letter of resignation effective
November 1, 2019 because she would have otherwise been fired not under good standing.

62. Plaintiff's resignation was forced by the discriminatory treatment she was facing at

work.
STATEMENT OF CLAIMS

COUNT ONE: DEFENDANT VIOLATED THE MISSOURI HUMAN RIGHTS ACT FOR
DISABILITY DISCRIMINATION

63. Plaintiff restates, realleges and reavers and hereby incorporates by reference the
above stated paragraphs of this Petition.

64. _ Plaintiff’s disability or being perceived as having a disability were a motivating factor
Hines’s behavior or June 25, 2019 to emotionally scar and cause Plaintiff to have a panic attack
and anxiety.

65. Plaintiff's disability or being perceived as having a disability were a motivating factor
in Defendant’s decision to deny Plaintiff's request for a reasonable accommodation.

66. Plaintiff's disability or being perceived as having a disability were a motivating factor
in Defendant’s decision to give Plaintiff an ultimatum of being on a performance improvement

plan or resign.

67. Plaintiff's request for a reasonable accommodation of not giving in person
presentations due to her disability was a motivating factor in Plaintiff's termination.

68. Plaintiff's discharge was humiliating, emotionally traumatic, and depressing, as it

Page 8 of 13

Wel GE°E0 - OZOS ‘ZZ Jequisdeq - AIG WNdD SseyeYD 4S - pally Ajjeouonseyy
would be to any person in the same circumstances and she claims and seeks damages for that
injury in any sum the jury finds to be reasonable and appropriate.

69. As a consequence of Defendants’ actions, Plaintiff has suffered, and continues to

suffer, emotional and psychological distress, anxiety, stress, embarrassment, humiliation, pain,
and suffering. Defendants knew or should have known and reasonably anticipated, that
discharging Plaintiff under the circumstances heretofore described would cause the emotional
and psychological injuries aforesaid.

WHEREFORE, Plaintiff respectfully prays for judgment against Defendant as follows:

A. For a money judgment representing compensatory damages, including lost wages,
past and future wages, all other sums of money, including any and all benefits and
any other employment benefits together with interest on said amounts, in addition to
tort damages;

B. For a money judgment representing prejudgment interest, if applicable;

C. That this Court retain jurisdiction over this action until Defendant has fully complied
with the orders of this Court, and that this Court require Defendant to file any and all
reports necessary and to supervise compliance with law that any and all matters
related hereto be done in conformance with the applicable MHRA provisions;

D. For lost monies and damages pertaining to out-of-pocket expenses;

E. For reasonable attorneys’ fees; and expenses.

COUNT TWO: DEFENDANT VIOLATED THE MISSOURI HUMAN RIGHTS ACT BY
RETALIATING AGAINST THE PLAINTIFF

70. Plaintiff restates, realleges and reavers and hereby incorporates by reference the

above stated paragraphs of this Petition.

71. Plaintiff alleges that Defendant’s unlawful and discriminatory termination of her

employment in retaliation for her complaining about Defendant’s failure to accommodate her

request for a reasonable accommodation violates the provisions of the Missouri Human Rights

Page 9 of 13

Nel BESO - OZO? ‘ZZ Jaquiesed - Aig WIND sayeyo ig - pel Ayeouojos|y
Act, Mo. Rev. Stat. § 213.070., justifying an award, inter alia, of back pay, front pay, interest,
benefits, special damages, compensatory and punitive damages against said Defendant.

72. Plaintiffs report of discrimination due to her disability was a motivating factor in
Plaintiff's termination.

73.  Plaintiff’s discharge was humiliating, emotionally traumatic, and depressing, as it
would be to any person in the same circumstances and she claims and seeks damages for that
injury in any sum the jury finds to be reasonable and appropriate.

74. As a consequence of Defendants’ actions, Plaintiff has suffered, and continues to
suffer, emotional and psychological distress, anxiety, stress, embarrassment, humiliation, pain,
and suffering. Defendants knew or should have known and reasonably anticipated, that
discharging Plaintiff under the circumstances heretofore described would cause the emotional
and psychological injuries aforesaid.

WHEREFORE, Plaintiff respectfully prays for judgment against Defendant as follows:

A. For a money judgment representing compensatory damages, including lost wages,
past and future wages, all other sums of money, including any and all benefits and
any other employment benefits together with interest on said amounts, in addition to
tort damages;

B. For a money judgment representing prejudgment interest, if applicable;

C. That this Court retain jurisdiction over this action until Defendant has fully complied
with the orders of this Court, and that this Court require Defendant to file any and all
reports necessary and to supervise compliance with law that any and all matters
related hereto be done in conformance with the applicable MHRA provisions;

D. For lost monies and damages pertaining to out-of-pocket expenses;

E. For reasonable attorneys’ fees; and expenses.

COUNT THREE: DEFENDANT VIOLATED THE AMERICANS WITH DISABILITIES
ACT, AS AMENDED, 42 U.S.C. §§12101 et seq.

75. Plaintiff restates, realleges and reavers and hereby incorporates by reference the

Page 10 of 13

Wiel BE:E0 - OZOZ ‘ZZ Joquuedeq - AIG HNOID SseuBYD IS - polly Apeouosjoely
above stated paragraphs of this Petition.

76. The actions of the Defendant, through its agents, servants, and employees, in
discriminating against Plaintiff on the basis of her actual and/or perceived disabilities and/or
record of impairment, and failing to provide reasonable accommodation for her disability,
constituted violations of the ADA.

77. As a direct result of the aforesaid unlawful discriminatory employment practices
engaged in by the Defendant in violation of the ADA, Plaintiff sustained permanent and
irreparable harm, resulting in her termination from employment, which caused her to sustain a
loss of earnings, plus the value of certain benefits, plus loss of future earning power, plus back
pay, and front pay and interest due thereon.

78. As a further direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the ADA, Plaintiff suffered severe
emotional distress, embarrassment, humiliation, and loss of self-esteem.

79. Plaintiff alleges that Defendant unlawfully and discriminatorily terminated Plaintiff's
employment on account of her disability or disabilities and said actions violate the provisions of
the Americans With Disabilities Act, as amended, 42 U.S.C. §§ 12101 et seq., justifying an
award, inter alia, of back pay, front pay, interest, benefits, special damages, compensatory and
punitive damages against said Defendant.

WHEREFORE, Plaintiff respectfully prays for judgment against Defendant as follows:

A. For a money judgment representing compensatory damages, including lost wages,
past and future wages, all other sums of money, including any and all benefits and
any other employment benefits together with interest on said amounts, in addition to
tort damages;

B. For a money judgment representing punitive damages for Defendant’s willful
violations of law;

Page 11 of 13

Wed 6E°80 - OZ ‘ZZ Jequisoeg - AiG WNOND SEYeUD 3S - payiy Ajeowuonoe]3
C. For a money judgment representing prejudgment interest, if applicable;

D. That this Court retain jurisdiction over this action until Defendant has fully complied
with the orders of this Court, and that this Court require Defendant to file any and all
reports necessary and to supervise compliance with law that any and all matters
related hereto be done in conformance with the applicable MHRA provisions;

E. For lost monies and damages pertaining to out-of-pocket expenses;

F, For reasonable attorneys’ fees; and expenses

COUNT FOUR: DEFENDANT VIOLATED THE AMERICANS WITH DISABILITIES ACT,
AS AMENDED, 42 U.S.C. §§12203 et seq.

80. Plaintiff restates, realleges and reavers and hereby incorporates by reference the
above stated paragraphs of this Petition.

81. In addition, Plaintiff alleges that Defendant’s unlawful and discriminatory termination
of her employment in retaliation for her filing of a grievance of non-compliance with the
Americans with Disabilities Act violate the provisions of the Americans With Disabilities Act, as
amended, 42 U.S.C. §§ 12203 et seq., justifying an award, inter alia, of back pay, front pay,
interest, benefits, special damages, compensatory and punitive damages against said Defendant.
WHEREFORE, Plaintiff respectfully prays for judgment against Defendant as follows:

A. For a money judgment representing compensatory damages, including lost wages,

past and future wages, all other sums of money, including any and all benefits and
any other employment benefits together with interest on said amounts, in addition to

tort damages;

B. For a money judgment representing punitive damages for Defendant’s willful
violations of law;

C. For a money judgment representing prejudgment interest, if applicable;

D. That this Court retain jurisdiction over this action until Defendant has fully complied
with the orders of this Court, and that this Court require Defendant to file any and all
reports necessary and to supervise compliance with law that any and all matters

related hereto be done in conformance with the applicable MHRA provisions;

E. For lost monies and damages pertaining to out-of-pocket expenses;

Page 12 of 13

We GEE - OZOZ ‘ZZ Jaquiece - Aq UNIAN seyeYo 1s - pall4 Ajeouonoe/y
Case: 4:21-cv-00082-HEA Doc. #: 1-1 Filed: 01/21/21 Page: 13 of 21 PagelD #: 16

F, For reasonable attorneys’ fees; and expenses
JURY DEMAND

Plaintiff herein demands a trial by jury of all issues in this action.

McMICHAEL, LOGAN, SCHAEFFER, & GILPIN

By: //J. Clayton Schaeffer
J. Clayton Schaeffer, #67444
Michelle K. Faron, #68058
Attorneys for Plaintiff
12166 Old Big Bend Rd., Suite 99
Kirkwood, MO 63122
(636) 532-1400 Office
(888) 823-1441 Facsimile
clay@memcihael-logan.com
michelle@mcmichael-logan.com

 

Page 13 of 13

Wd 68:0 - O%O0Z ‘ZZ Jequieced - Aig UNA SeNeYD 1g - pally Ayeoiuonse|y
2011-CC01214

MisSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS

MISSOURI COMMISSION ON HUMAN RIGHTS

 

MICHAEL L. PARSON Anna S. Hul MARTHA STAGGS ALISA WaRREN, Pu.D.
GOVERNOR DEPARTMENT DIRECTOR COMMISSION CHAIRPERSON EXECUTIVE DIRECTOR

Maryann Brennan

1627 Rosewall Drive

Saint Charles, MO 63303

Via Complainant Attorney Email

NOTICE OF RIGHT TO SUE

RE: Maryann Brennan vs. COMPASS HEALTH, INC.
E-01/20-51841 28E-2020-00431C

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this notice of your
right to sue under the Missouri Human Rights Act because you have requested a notice of your right to sue.

This letter indicates your right to bring a civil action within 90 days of the date of this notice against the
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any county in which
the unlawful discriminatory practice is alleged to have occurred, but it must be brought no later than two years
after the alleged cause occurred or its reasonable discovery. Upon issuance of this notice, the MCHR is
terminating all proceedings relating to the complaint. No person may file or reinstate a complaint with the MCHR
after the issuance of a notice of right to sue relating to the same practice or act. You are hereby notified of your
right to sue the Respondent(s) named in your compliant in state circuit court. THIS MUST BE DONE WITHIN 90
DAYS OF THE DATE OF THIS NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and terminating all
MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-filing period of any federal
claims. This notice of right to sue is being issued as required by Section 213.111.1, RSMo, because it has been
over 180 days after the filing of the complaint and MCHR has not completed its administrative processing.

 

Respectfully,
Cy
Alisa Warren, Ph.D. September 23, 2020
Executive Director Date
C: additional contacts listed on next page
3315 W. TRUMAN BLVD. 411N. 7TH STREET, SUITE 903 P.O. Box 1300 1410 GENESSEE, SUITE 260 406 ARTHUR STREET
P.O. Box 1129 St. Louis, MO 63101-2100 Ozark, MO 65721-1300 KANSAS CiTY, MO 64102 Suite D
JEFFERSON City, MO 65102-1129 PHONE: 314-340-7590 Fax: 816-889-3582 SIKESTON, MO 63801-5454
PHONE: 573-751-3325 Fax: 314-340-7238 Fax: 573-472-5321
Missouri Commission on Human Rights is an equai opportuni 1 AN Wiable upon request to individuals with disabilities.

oa employerfpragr am. f\uxiliary aides and services are ava
TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
www labor.mo.gov/mohumanrights E-Mail: mchr@Iabor.mo.gov

Nd 6E:E0 - OZOZ ‘ZZ Jaquisseg - AIG WNOND seyeYD 1S - pails Ajjesiuoujos|y
Case: 4:21-cv-00082-HEA Doc. #: 1-1 Filed: 01/21/21 Page: 15 of 21 PagelD #: 18

RE: Maryann Brennan vs. COMPASS HEALTH, INC.
E-01/20-51841 28E-2020-00431C

COMPASS HEALTH, INC.

111 Mexico Court

Saint Peters, MO 63376

Via Respondent Contact Email

John M. Waldeck

WALDECK & PATTERSON, PA
5000 West 95th Street, Suite 350
Prairie Village, KS 66207

Via Email

J. Clayton Schaeffer

ATTORNEY AT LAW

12166 Ol Big Bend Road, Suite 99
Kirkwood, MO 63122

Via Email

Ned 68°60 - OZOZ ‘ZZ Jaquieseq - AIG WNIUND saLeYoO 1S - payiy Apeouonoe|y
2011-CC01214

 

 

BEOC Form 161-8 (1118) U.S. EQuaL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Maryann Brennan From: St. Louis District Office)n} VE FS
1627 Rosewall Drive 4222 Spruce Street ia wanes WEEE ARG ab
Saint Charles, MO 63303 Room 8.100 Ih

Saint Louis, MO gat03/t

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1607. 7{a)}

 

EEOC Charge No. EEOC Representative Telephone No.
Joseph J. Wilson,
28E-2020-00431 State & Local Program Manager (314) 798-1930

 

(See also the additicnal information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. it has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice: or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it 's unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge

Ue) OB

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

A

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
80 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

U

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may noi be collectible.

if you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

 

JOSEPH WILSON “=

 

September 30, 2020

Enclosures(s) Lloyd J. Vasquez, Jr., (Date Mailed)
District Director

oc:
COMPASS HEALTH, INC. pees Atitdrnhe
cio John M. Waldeck . .
42166 O1B d Road, S
WALDECK & PATTERSON, PA Kikwete

5000 West 95th Street, Suite 350
Prairie Village, KS 66207

 

g
BY: At
Seo cee lsewereabersasaeenys

Nd 6E:E0 - OZO ‘ZZ Jequieoeg - Aig yNoUD SEYeYD 4S - pellg Ajjeaiuonoayy
BLOG Fora 9 (11409)

 

CHARGE OF DISCRIMINATION

This form 1s affected by the Pavacy Act of 1974, See enclosed Privacy Act
Statement and other information before completiag this form.

 

Charge Presented To: Agencyfies) Charge Nols):

FEPA E-ofeo- S/EY/
EEOC: Gé- BG ORO -DOUS\ C

 

 

 

 

 

 

MISSOURI COMMISSION ON HUMAN RIGHTS and EEOC
Mate orincatagency, faay
Mame Unicare tis, Mi, Md Heme Phone fast Area Code) Gate of Binth
Ms. Maryann Brennan (314) 583-5538 09/01/1960
Stecet Address Clty, Mate and 2? Code

1627 Rosewall Dr., St. Charles, MO 63303

 

Named is the Emplayer, Labor Organization, Eniployment Agency, Apprenticeship Committee, or State o: Local Governmant Agency That! Belleve Discriminated Against

Me or Others, (if more than twe arenamed, list under PARTICULARS below)

 

 

 

 

 

 

 

Name Ne. Finployaes, Menibert Phone Ho, Une. AreaCode)
Compass Health, Inc. 500+ (800) 457-9303
‘Stenet Acres Cary, State and ZIP Cade
Ht Mexico Ch., St. Peters Mp 633 FL
Nome ‘ No. frpleyees, Members. Phone No. (lee, Area Cadel
Sent Addeess City, State and ZF Code
DISCHIMINATION BASED GH (Check approadate bosfutl) DATE(S] DISCEMAENATION TOOK PLACE
([] AaAce [] coon (_] sex (] neucton [_} NATIONAL ORIGIN Fauest Latest
= Nov 1, 2019

[7] RetAuaTion [x] AGE DISARILITY
OTHER (Specify) Perceived Disability

[[] GENETIC INFORMATION
[><] CONTINUING ACTION

 

 

THE PARTICULARS ARE Ufedditineal paper & aveded, abtach eatrasiveitsy:
Please see attached.

 

 

iwant this charge filed with both the EEOC and the State ar focal Agency, if aay. Fill advise the
agencies if (change ay address of phone number ond twill cooperate fully with them Inthe
Processing af my charge In accordance wlth thelr procedures.

NOTARY ~ Whea necetsary for Hata or Local Agency Nequircments

 

 

 

ideclare under penalty of perjury that the above fs true and correct.

a

ron

[a3 2020. (Clyplttes Pltumga

Gate Chasging Party Ggnatiee

 

 

 

J evrear or affirm that | have read the above charge and that ft [s ue to the best of my
koowledge, Information and bellef.

SIGNATURE OF COMPLAINANT

SUSSCRIELD AND SWORN TO aL ORE METHIS DATE
fmontis, day. yeod

FILED

 

 

JAN 27 2019

MISSOURI COMMISSION
ON HUMAN RIGHTS

 

 

el 6E:E0 - OZOW ‘ZZ sequiaoed - AIG WNOUD SEpeYD 1S - pays Apeoiuoyos|y
Maryann Brennan

Vv.

Compass Health, Inc.

 

CHARGE OF DISCRIMINATION BASED UPON AGE,
DISABILITY, PERCEIVED DISABILITY, AND RETALIATION

 

I, Maryann Brennan, am a White female residing in St, Charles, MO, and T am 59 years old. [tis
my contention that my former employer, Compass Health, Inc. (hereinafter “Compass” or
“Company”), as well as its agents and employces, have engaged in acts of discrimination and
retaliation based upon my age, disability, and perceived disability. Ultimately, my employment
was constructively ended on November 1, 2019 when I was forced to resign.

Many of the facts demonstrating the discrimination and retaliation are as follows:

I was hired by Compass on October 31, 2011, and my job title was Licensed Quality
Management Specialist at the time of my constructive discharge in November of 2019. I worked
from an office located in St. Peters, MO, and I was compensated with a salary of $59,820.80.
Additionally, my employer covered benefits valued at $16,346.54 that included medical
insurance, life insurance, long term disability insurance, short term disability insurance, a 401k
match, a wellness benefit, and PTO. My main job duties included monitoring medical charts,
conducting fidelity reviews, and preparing reports.

At the heart of this matter is the fact that I suffer from a mental impairment that substantially
limits my ability to perform certain tasks that are not central to my employment. Specifically, I
am under medical care for panic attacks and performance anxiety. From the beginning of my
employment in 2011 until May of 2019, I had been granted an accommodation with respect to
my disability. Periodically, | was required to draft a report on chart reviews of certain items that
my supervisor would use when presenting at a monthly meeting at the Company headquarters in
Jefferson City. In May of 2019, I was informed that I would be required to present a five-minute
report in person at this meeting that consisted largely of company managers. Because of my
disability, ] am unable to do this. Instead of presenting this myself, I had always been asked to
prepare the report for my supervisor’s presentation. Suddenly, this was no longer acceptable,
and my accommodation had been revoked. This led to a series of unlawful events.

Timeline

May 7, 2019 - My supervisor Kendra Hines insisted that I attend a monthly meeting in Jefferson
City and give a five-minute report to a group consisting largely of company manager.

FILED
JAN 977-2019

MISSOURI COMMISSION
ON HUMAN RIGHTS

 

Nd 6E°80 - OZ ‘ZZ Joquueseq - AIG WNIND SELEYD 3s - Pally Ajpeauoos|y
May 14, 2019-1 informed Kenda that I was unable to present at that meeting because of my
performance anxiety and panic disorder. Kendra proposed I write a report (more detailed than
the chart review report I always drafted for other supervisors) that she could present at the
mecting. I was happy with this proposal.

May 16, 2019 - Kendra directly notified HR to tell them J needed the forms related to ADA
protections. I did not ask her to do this and didn’t even really have a good idea of what was
happening at this point. During a meeting with her on that day, she told me that she “had really
done me a disservice the other day” and apologized for not bringing up the need for an ADA
accommodation so she was going to put me in touch with HR about it.

May 18, 2019 ~ HR sent me a form that included a requirement that I get a diagnosis from my
doctor.

May 21, 2019-1 met with Margret Orf in HR and was told by her that this could be worked out
without needing to utilize the accommodation process. HR stated they would call Kendra and
reassured me several times that they would get back in touch wilh me,

May 24, 2019 - My medical provider, Dr. Cindy Willbrand completed the forms, stating that I
am unable to verbally present reports/informalion/answering questions in groups; and Dr.
Christian Wessling signed off on the forms. This is attached hereto and incorporated herein as
Exhibit 1.

May 28, 2019-1 called and Jeft a message for Margret Orf in HR about the submission of my
forms, I did not hear back from her.

June 4, 2019 - after a second week, | forwarded the completed form with the diagnosis to
Margret Orfin HR.

June 4, 2019 — Margaret called me back and said she was surprised my supervisor hadn’t talked
tome. I then reached out to Kendra, who told me that she was surprised that I didn’t hear from
HR. This is somewhat of a theme for how my situation was handled. During my conversation
with Kendra, she said that I could attend the meetings by phone and listen in to potentially
answer any questions that might arise. | was happy to do this and hoped it could be a permanent
acconunodation.

*Note that attending the meeting in person, itself, is not mandatory. At ihe last meeting,
there were 19 attendees: 12 in person and 7 by conference call, including client’s
supervisor,

During this same meeting, Kendra asked if | would be willing ta take another position in the

organization. I said yes.

June 10, 2019 —J received a letter from HR (this is attached hereto and incorporated herein as
Exhibit 2), stating my disability prevented me from performing an essential function of my job,
that I could apply for other jobs in the organization. My accommodation request was denied.

FILED

JAN 2 7 2019

MISSOUR! 672M SON
on Poi isduap bd ce

 

 

Wd GE:EO - OZOZ ‘Zz dequiesag - AIG WNIUID seWeUD 1g ~ pejl4 Ayeouosoe|y
June 17, 2019 —Kendra informed me that I had to come up with a plan to start giving the report
at the Sept. 18, 2019 meeting. This implied I would lose my job if I’m not at the Sept. 18, 2019,
meeting, I informed Kendra that I didn’t know how I would be able to do this. I was under
medical care for my disability, which my doctor claims will Jast a lifetime. There was no “cure”
that would permit me to present this by September.

June 19, 2019] joined the Behavioral Health Quality meeting by phone and forwarded a copy
of her report to Kendra to present at meeting as we planned. This went well.

June 20, 2019-1 met with Kendra, who asked what my plans were beyond the 18th of
September. Kendra asked if I was going to resign after September 18, 2019. I told her I didn’t
know what I was going to do because ] was not going to be able to accomplish what Kendra
wanted by September 18, 2019.

June 25, 2019-1 attended an in-person meeting with Kendra and a program Director. Kendra
told me that she would do the presentation. During the meeting Kendra intentionally stopped
and passed the meeting off to me, which triggered severe distress and a panic attack once the
meeting was finished. [ did my best. She did this with an evil motive.

July 3, 2019 - Lindsey Leverington in HR contacted me about a job transfer opening. Once |
agreed to interview for his position, Lindsey informed me that it came with a 50% salary
reduction, so I withdrew. I think the job title was Credentialing Specialist, and it was in the HR
department.

July 18, 2019 — 1 sought treatment on my own from Michelle Anthony, who is a licensed
therapy, to help with public speaking.

July 23, 2019 —| attended a Toast Masters meeting at the suggestion of Michelle Anthony. 1 was
doing everything I could to be able to satisfy Kendra’s wishes by September 18, 2019.

July 31, 2019 —I met with Kendra who asked me about my plan again. She told me that
discipline would start on Sept 18th if 1 wasn’t able to present my reports by then. Kendra emailed
Lindsey Leverington in HR, who responded by stating that if I didn’t meet expectations it would
lead to a success plan.

Aug 1, 2019—T replied to Lindsey informing her again of my disability. I told her that | could
not guarantee that I would be ready by Sept 18th and informed her I was working on it.

Sep 3, 2019 —~ Informed that September meeting was cancelled.

Oct 14, 2019 —) met with Kendra and let her know what all 1 was doing to try and overcome my
anxiety. I told her about toast masters, medication, breathing exercises, meeting with counselors,
therapist, psychiatric provider, but that I would not be able to give the report on Wednesday
October 16h. Kendra replied letting me know she would check with Lindsey in HR about what to
do and would let me know as soon as she knew something.

Later that day, Kendra informed me that if I didn’t present at the next meeting, I wouldbelpe kt, LD
a success plan as of October 17th and would be given two opportunities to comply, and t a by 9019

MISSOURI COMMISSION
ON HUMART RIGHTS

 

Leeman Hn

 

Wid 68:€0 - OZOZ ‘ZZ Jequisseg - AIq NOD sepeYD 4S - pall Ajeouoyse|y
next event coming up would be October 21st and that the second could come up any time after
October 21, but no later than November 20th, the next meeting. So, my employment would be

terminated by November 2\st if | did not comply. The other option I had was to resign prior to
falling out of good standing on success plan (so, prior to October 21). Kendra verified that HR
sees this issue as insubordination.

Oct 15, 2019 - I sent an cmail to Kendra and Lindsay reiterating the fact that I couldn’t perform
the meetings due to my disability, and that HR had received the docs from the doctor.

Lindsay replied stating that they would accommodate however, speaking at the meetings was a
key function of my job and that [ needed to do it. I do not believe that this was a key function of

my job.

Oct 16, 2019-1 submitted letter of resignation effective (11/1/19) because I would have
otherwise been fired not under good standing.

Based upon the foregoing, it is my contention that Compass and the named individuals have
engaged in acts of discrimination and retaliation under Section 213 of the Missouri Human
Rights Act and Title VII of the Civil Rights Act of 1964. Lam seeking the reinstatement of my
employment, payment for lost wages, compensation for pain, humiliation and suffering, and
should the matter proceed to litigalion, I will request attorney's tees and punitive damages as
well for the intentional violation of my rights under law.

MK, pays ftv

Maryann Brennan

 

A CF ITT

2

TG Schaeffer, fo
Atty rney for Ms. Brennan

FILED
JAN 2 7 2019

MISSOUR| COMMISSION
ON HUMAN RIGHTS

 

Nel GEO - OZOZ ‘ZZ equisoeq - AG WIND sePeYD IS ~ pels AjeouoN9|y

 

 
